Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 1 of 9 Page ID #:4238




                                  FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 KATHLEEN SONNER, on behalf of             No. 17-55261
                 herself and all others similarly
                 situated,                                    D.C. No.
                                    Plaintiff-Appellant,   5:15-cv-01358-
                                                              VAP-SP
                                   v.

                 SCHWABE NORTH AMERICA, INC.;                OPINION
                 NATURE’S WAY PRODUCTS, LLC,
                            Defendants-Appellees.



                       Appeal from the United States District Court
                          for the Central District of California
                       Virginia A. Phillips, Chief Judge, Presiding

                           Argued and Submitted May 16, 2018
                                  Pasadena, California

                                 Filed December 26, 2018

                  Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
                           and John B. Owens, Circuit Judges.

                                    Per Curiam Opinion
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 2 of 9 Page ID #:4239




                2           SONNER V. SCHWABE NORTH AMERICA

                                          SUMMARY *


                                   False Advertising Claims

                    The panel reversed the district court’s summary
                judgment in favor of sellers of two nutritional supplements
                in a consumer class action alleging false advertising claims
                under California’s Unfair Competition Law (“UCL”), and
                the Consumers Legal Remedies Act (“CLRA”).

                    The panel clarified that UCL and CLRA claims are to be
                analyzed in the same manner as any other claim, and the
                usual summary judgment rules apply. The panel held that
                under California law, the plaintiff has the burden of proving
                by a preponderance of the evidence that a challenged
                advertisement is false or misleading under the UCL and
                CLRA. To defeat summary judgment, the plaintiff need
                only produce evidence of a genuine dispute of material fact
                that could satisfy the preponderance of the evidence burden
                at trial. The panel further held that the plaintiff met her
                burden by producing expert testimony and other scientific
                data that the nutritional supplement had no more of an effect
                on mental sharpness, memory, or concentration than a
                placebo. The panel held that the district court erred by
                requiring plaintiff to do more, and by elevating plaintiff’s
                burden well beyond what is usually required to defeat
                summary judgment. The panel remanded for further
                proceedings.




                    *
                      This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 3 of 9 Page ID #:4240




                          SONNER V. SCHWABE NORTH AMERICA                  3

                                        COUNSEL

                Leslie E. Hurst (argued), Paula R. Brown, Thomas J.
                O’Reardon II, and Timothy G. Blood, Blood Hurst &
                O’Reardon LLP, San Diego, California; Todd D. Carpenter,
                Carlson Lynch Sweet Kilpela & Carpenter LLP, San Diego,
                California; for Plaintiff-Appellant.

                Michael P. Bryant (argued), Gordon & Rees LLP, San
                Diego, California; Thomas R. Watson, and Kevin W.
                Alexander, Gordon & Rees LLP, Los Angeles, California;
                for Defendants-Appellees.

                Jeffrey S. Jacobson, Kelley Drye & Warren LLP, New York,
                New York, for Amicus Curiae Council for Responsible
                Nutrition.


                                        OPINION

                PER CURIAM:

                    Kathleen Sonner filed a consumer class action against
                the sellers of two Ginkgold nutritional supplements for
                violations of California’s Unfair Competition Law, Cal. Bus.
                & Prof. Code § 17200, et seq. (“UCL”), the Consumers
                Legal Remedies Act, Cal. Civ. Code § 1750, et seq.
                (“CLRA”), and breach of express warranty. Sonner alleges
                that these products were falsely labeled as capable of
                improving various cognitive functions when in fact they
                provided no such benefits. Although she supported her
                claims with expert opinion and other scientific evidence, the
                district court granted summary judgment in favor of the
                sellers because they produced contrary expert evidence.
                District courts in our circuit appear to be split on the
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 4 of 9 Page ID #:4241




                4          SONNER V. SCHWABE NORTH AMERICA

                summary judgment standard that applies to false advertising
                claims under California’s UCL and CLRA. Compare
                Korolshteyn v. Costco Wholesale Corp., No. 3:15-cv-709-
                CAB-RBB, 2017 WL 3622226, at *5–6, *12–13 (S.D. Cal.
                Aug. 23, 2017) (holding that where the scientific evidence is
                equivocal, summary judgment in favor of a defendant is
                appropriate because the false labeling claims cannot be
                literally false), with Farar v. Bayer AG, No. 14-cv-04601-
                WHO, 2017 WL 5952876, at *17–18 (N.D. Cal. Nov. 15,
                2017) (holding that where the plaintiffs’ expert testimony
                supported their claim that the defendants’ products provide
                no measurable benefit, and the defendants’ expert opined to
                the contrary, “such conflicting evidence would merely create
                a genuine issue of material fact inappropriate for summary
                adjudication”). Today we clarify that UCL and CLRA
                claims are to be analyzed in the same manner as any other
                claim, and the usual summary judgment rules apply. We
                reverse and remand.

                                                I.

                    Schwabe North America, Inc. and Nature’s Way
                Products (collectively, “Schwabe”) market and sell
                nutritional supplements, including two products known as
                “Ginkgold Advanced Ginkgo Extract” and “Ginkgold Max
                Advanced Ginkgo Extract Max.” The labels on both
                products tout benefits to “mental sharpness,” “memory,” and
                “concentration.”

                   On July 7, 2015, Sonner filed a class action complaint
                against Schwabe for violations of California’s UCL, CLRA,
                and breach of express warranty. 1 Sonner alleges that the

                    1
                      Sonner also asserted a claim under the Wisconsin Unfair Trade
                Practices Act, which is not before us on appeal.
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 5 of 9 Page ID #:4242




                          SONNER V. SCHWABE NORTH AMERICA                   5

                operative ingredient in both products, the EGb 761 variety
                of Ginkgo biloba extract, does not actually have any of the
                advertised cognitive benefits. On September 14, 2016,
                Schwabe moved for summary judgment, supporting its
                motion with expert testimony from Dr. Alan F. Shatzberg, as
                well evidence from randomized controlled trials, that
                Ginkgo biloba benefits cognitive function. In opposition,
                Sonner produced expert testimony from Dr. Beth E. Snitz,
                who analyzed several clinical studies and meta-analyses to
                conclude that “Ginkgo biloba is no more effective than [a]
                placebo for improving cognitive functioning or preventing
                cognitive decline.” Sonner also proffered independent
                reviews and meta-analyses, randomized controlled trials,
                and a scientific review article to support her contention that
                Ginkgo biloba does not benefit cognitive functions.

                    On February 2, 2017, the district court granted summary
                judgment in favor of Schwabe.              The district court
                acknowledged that “both sides have produced expert
                testimony and scientific research in support of their claims,”
                but it nevertheless granted Schwabe summary judgment on
                the ground that Sonner failed to critique the expert testimony
                and each of the scientific studies proffered by Schwabe. The
                district court reasoned that because Sonner fell short in
                “challenging the methodology, structure, or independence of
                [Schwabe’s] studies,” her evidence is “insufficient to allow
                a reasonable juror to conclude that there is no scientific
                support for [Schwabe’s] claims.” Sonner timely appealed.

                                             II.

                    We have jurisdiction under 28 U.S.C. § 1291. We
                review the district court’s grant of summary judgment de
                novo. Southland Sod Farms v. Stover Seed Co., 108 F.3d
                1134, 1138 (9th Cir. 1997).
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 6 of 9 Page ID #:4243




                6           SONNER V. SCHWABE NORTH AMERICA

                                                 III.

                    Summary judgment is appropriate only when “there is no
                genuine dispute as to any material fact.” Fed. R. Civ. P.
                56(a). “[T]he determination of whether a given factual
                dispute requires submission to a jury must be guided by the
                substantive evidentiary standards that apply to the case.”
                Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
                To defeat summary judgment, the nonmoving party must
                produce evidence of a genuine dispute of material fact that
                could satisfy its burden at trial. See id. at 254–55; see also
                Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                    Under California law, the plaintiff has the burden of
                proving by a preponderance of the evidence that a
                challenged advertisement is false or misleading under the
                UCL and CLRA. 2 See Paduano v. Am. Hondo Motor Co.,
                169 Cal. App. 4th 1453, 1463, 1472, 1473 (2009); Nat’l
                Council Against Health Fraud, Inc. v. King Bio Pharms.,
                Inc., 107 Cal. App. 4th 1336, 1341–42 (2003). Therefore, to
                defeat summary judgment, Sonner need only produce
                evidence of a genuine dispute of material fact that could
                satisfy the preponderance of the evidence burden at trial. See
                Celotex, 477 U.S. at 322–23. Sonner easily met her burden
                by producing expert testimony and other scientific data that
                Ginkgo biloba has no more of an effect on mental sharpness,
                memory, or concentration than a placebo. See Provenz v.
                Miller, 102 F.3d 1478, 1490 (9th Cir. 1996) (“As a general
                rule, summary judgment is inappropriate where an expert’s
                testimony supports the non-moving party’s case.” (quoting

                    2
                      The UCL prohibits any “unfair, deceptive, untrue[,] or misleading
                advertising.” Cal. Bus. & Prof. Code § 17200. The CLRA generally
                prohibits “unfair methods of competition and unfair or deceptive acts or
                practices.” Cal. Civ. Code § 1770.
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 7 of 9 Page ID #:4244




                           SONNER V. SCHWABE NORTH AMERICA                    7

                In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1425 (9th
                Cir. 1994))). By requiring Sonner to do more—by not only
                producing affirmative expert evidence of her own but also
                “foreclos[ing] any possibility” that Schwabe’s products
                provided the labeled benefits—the district court elevated
                Sonner’s burden well beyond what is usually required to
                defeat summary judgment. Again, a plaintiff need only
                show a triable issue of material fact to proceed to trial, see
                Fed. R. Civ. P. 56(a); Anderson, 477 U.S. at 255, not
                foreclose any possibility of the defendant’s success on the
                claims. At trial, undoubtedly each party will seek to
                undermine the scientific bases underlying the opinion of the
                opposing party’s expert. Those arguments, however, go to
                the weight that the fact-finder should give to the evidence,
                an inquiry that is not proper at the summary judgment stage.

                     Schwabe argues that a more exacting summary judgment
                standard applies to false advertising claims brought under
                the UCL and CLRA, relying on a Fourth Circuit decision, In
                re GNC Corp., 789 F.3d 505 (4th Cir. 2015). The court in
                that case affirmed the district court’s dismissal of the
                plaintiffs’ UCL and other state false advertising claims for
                failure to state a claim. In re GNC Corp., 789 F.3d at 518.
                The court reasoned that because the plaintiffs did “not allege
                that all scientists agree that [the products] are ineffective at
                providing the promised [] benefits,” they failed to show as a
                matter of law that the advertised claims are false. Id. at 515
                (“When litigants concede that some reasonable and duly
                qualified scientific experts agree with a scientific
                proposition, they cannot also argue that the proposition is
                ‘literally false.’”). Some district courts in our circuit have
                adopted similar reasoning in weighing competing expert
                evidence in false advertising cases at the summary judgment
                stage. See, e.g., Korolshteyn, 2017 WL 3622226, at *5–6,
                *12–13; cf. Mullins v. Premier Nutrition Corp., 178 F. Supp.
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 8 of 9 Page ID #:4245




                8          SONNER V. SCHWABE NORTH AMERICA

                3d 867, 893–96 (N.D. Cal. 2016) (accepting In re GNC
                Corp.’s standard for literal falsity claims, but denying
                summary judgment because the plaintiff successfully
                undermined the defendant’s supporting expert testimony and
                scientific research). Other district courts in our circuit have
                flatly disagreed. See, e.g., Racies v. Quincy Bioscience,
                LLC, No. 15-cv-00292-HSG, 2017 WL 6418910, at *4 (N.D.
                Cal. Dec. 15, 2017) (“The Court is not persuaded by In re
                GNC or Korolshteyn, and does not believe the California
                Supreme Court would adopt their reasoning.”); Farar,
                2017 WL 5952876, at *17 (stating that conflicting expert
                evidence “would merely create a genuine issue of material
                fact inappropriate for summary adjudication”).

                     We are unpersuaded by the notion that a plaintiff must
                not only produce affirmative evidence, but also fatally
                undermine the defendant’s evidence, in order to proceed to
                trial. “[A]bsolute certainty is not the evidentiary benchmark
                in civil (or even criminal) litigation,” Hobbs v. Gerber
                Prods. Co., No. 17 CV 3534, 2018 WL 3861571, at *7 (N.D.
                Ill. Aug. 14, 2018), and it has never been the standard for
                weighing conflicting evidence for purposes of summary
                judgment. If the plaintiff’s evidence suggests that the
                products do not work as advertised and the defendant’s
                evidence suggests the opposite, there is a genuine dispute of
                material fact for the fact-finder to decide. We see no reason
                to diverge from the usual summary judgment rules for UCL
                and CLRA claims.

                    Schwabe also argues that Sonner’s claims are essentially
                “lack of substantiation” claims, which private plaintiffs are
                prohibited from pursuing under California law. See King Bio
                Pharms., Inc., 107 Cal. App. 4th at 1344. The district court
                rejected this argument, and so do we. Sonner has the burden
                of proof as to her claims, unlike a substantiation claim where
Case 5:15-cv-01358-VAP-SP Document 105 Filed 12/26/18 Page 9 of 9 Page ID #:4246




                             SONNER V. SCHWABE NORTH AMERICA                        9

                the onus is on the defendant to substantiate the assertions in
                its advertisements. See id. at 1340, 1343–46.

                                         *        *       *

                    We therefore reverse the district court’s judgment in
                favor of Schwabe as to the UCL and CLRA claims, as well
                as the breach of express warranty claim that relies on the
                same evidence. 3 We remand for further proceedings.

                   REVERSED AND REMANDED.




                   3
                       Sonner’s unopposed request for judicial notice is GRANTED.
